Appeal by the People from an order of the Supreme Court, Suffolk County, dated October 18, 1978, which granted the defendants’ motion to dismiss an indictment charging them with grand larceny in the second degree and falsifying business records in the first degree. Order affirmed. While wé disagree with Criminal Term’s finding that a decision by an arbitrator may be used to collaterally estop a subsequent criminal prosecution, we agree with the court that dismissal of the indictment is warranted in the interests of justice. Moreover, in view of a stipulation by the Assistant District Attorney, there is no need for a hearing (cf. CPL 210.40; People v Clayton, 41 AD2d 204). Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.